UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1064


In re: WILLIAM DAWSON,

                    Petitioner.



                On Petition for Writ of Mandamus. (5:18-hc-02303-BO)


Submitted: May 23, 2019                                           Decided: May 28, 2019


Before KING and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


William Dawson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Dawson petitions for a writ of mandamus seeking this court to order the

district court to declare him innocent of his North Carolina first-degree murder conviction

and to vacate the conviction and life sentence. We conclude that Dawson is not entitled

to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re Murphy-Brown, LLC,

907 F.3d 788, 795 (4th Cir. 2018).

       Mandamus may not be used as a substitute for appeal, In re Lockheed Martin

Corp., 503 F.3d 351, 353 (4th Cir. 2007), and this court does not have jurisdiction to

review final state court orders, Dist. of Columbia Court of Appeals v. Feldman, 460 U.S.

462, 482 (1983).

       The relief sought by Dawson is not available by way of mandamus. Accordingly,

although we grant leave to proceed in forma pauperis, we deny the petition for writ of

mandamus. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                      PETITION DENIED




                                            2